El Juez Asociado Se. Wolf,
emitió la opinión del tri- . bunal.
*310Una acusación expresa con suficiencia un elemento de hecho conocido generalmente de todo el mundo, al decir que una persona vendía “medicinas” sin estar debidamente au-torizada. Si el apelante deseaba que se particularizaran más los hechos, tenía abiertos otros caminos que el de' la ex-cepción perentoria.
Convenimos con el apelante en que la acusación sería in-suficiente si la ofensa imputada fuera sólo la de “pública-mente” anunciarse como médico. Tal elemento es una con-clusión de derecho. Esta parte de la acusación puede consi-derarse como superfina, pues más adelante expresa en efecto que el apelante prescribió y ordenó para el- uso de la enferma Juana .Rodríguez, varias medicinas para la cura de una en-fermedad que padece, recibiendo la remuneración de cuatro dollars por tal servicio, como abono a la suma de cinco dollars por la cura de Juana Rodríguez. A falta de una solicitud para que se particularizaran los hechos, la acusación imputa suficientemente el ejercicio de la medicina castigado por la ley No. 6 de marzo 11 de 1915.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Plutchison.